Citation Nr: 0941820	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-39 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of an injury 
of the right maxilla, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to August 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In December 2007, the Veteran and her husband testified at a 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of the hearing is associated with the claims 
files.

When this matter was before the Board in March 2008, it was 
remanded to the originating agency for further development.


FINDINGS OF FACT

1.  The Veteran does not have loss of teeth due to loss of 
substance of the body of the maxilla or mandible, or 
malunion, nonunion, osteomyelitis, osteoradionecrosis, or 
loss of the maxilla.

2.  The Veteran's inter-incisal range of temporomandibular 
articulation is not limited to 30 millimeters or less.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of an injury of the right maxilla have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.7, 
4.150, Diagnostic Codes 9900, 9905, 9913-9916 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an increased rating for residuals of 
an injury of the right maxilla.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The Veteran was provided VCAA notice by letter mailed in 
March 2004, prior to the initial adjudication of her claim.  
Although the Veteran was not provided notice with respect to 
the effective date element of the claim until July 2007, 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that an increased rating is not warranted.  
Consequently, no effective date for an increased rating will 
be assigned, so the failure to provide earlier notice with 
respect to that element of the claim is no more than harmless 
error.

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records, and a lay statement from the Veteran's husband.  The 
Board notes that at the December 2007 Board hearing, the 
Veteran indicated that private treatment records of a Dr. C. 
existed and might not have been associated with the claims 
file.  In a June 2008 letter, the originating agency 
requested that the Veteran provide an Authorization for 
Release of Information with respect to any private treatment 
records from Dr. C.  However, the Veteran did not respond or 
otherwise provide authorization for release of such 
information.  

Moreover, the Veteran has been afforded an appropriate VA 
examination in response to her claim.  The Board notes that 
in its March 2008 remand, it ordered an examination by an 
oral surgeon to determine the severity of the Veteran's 
service-connected residuals of an injury of the right 
maxilla.  The Veteran was provided a VA examination in 
December 2008.

In a September 2009 brief, the Veteran's representative 
argued that although a VA oral surgeon conducted a review of 
the claims file and provided opinions based on such review, a 
VA dentist performed a portion of the examination of the 
Veteran, including measurement of the Veteran's limitation of 
jaw movement, and that the VA examination was therefore 
inadequate.  However, even if a VA dentist, rather than a VA 
oral surgeon, had performed the measurements of range of 
lateral excursion and inter-incisal range of 
temporomandibular articulation, the Board finds such 
measurement to be well-within the competence level of a 
dentist.  Moreover, the Veteran's representative's March 2009 
brief does not indicate any other way that any such 
noncompliance would be prejudicial to the Veteran for the 
purposes of determining her current level of disability due 
to her service-connected right maxilla injury residuals.  
Therefore, the Board finds that even if the originating 
agency did not strictly comply with the Board's remand 
instructions in that a dentist, rather than an oral surgeon, 
performed measurements of the Veteran's lateral excursion and 
inter-incisal range of temporomandibular articulation, such 
noncompliance was not prejudicial.  The March 2008 VA 
examination report contains the relevant information to 
evaluate the Veteran's disability, and such information was 
provided by a VA examiner with the expertise to do so.  Thus, 
the Board finds that the VA examiners and originating agency 
substantially complied with the Board's order for a medical 
examination.  See D'Aries v. Peake, 22 Vet. App. 97, 105-106 
(2008); see also Dyment v. West, 13 Vet. App. 141, 146-147 
(1999).

Neither the Veteran nor her representative has identified any 
outstanding evidence that could be obtained to substantiate 
her claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Chronic osteomyelitis or osteoradionecrosis of the maxilla or 
mandible is rated under 38 C.F.R. § 4.150, Diagnostic Code 
(DC) 9900.

Under DC 9905, a 10 percent rating is warranted when the 
range of lateral excursion is limited from 0 to 4 millimeters 
(mm) or the inter-incisal range is limited to 31 to 40 mm; a 
20 percent rating is warranted when the inter-incisal range 
is limited to 21 to 30 mm; a 30 percent rating is warranted 
when the inter-incisal range is limited to 11 to 20 mm; and a 
40 percent rating is warranted when the range is limited to 0 
to 10 mm.  Ratings for limited inter-incisal movement are not 
combined with ratings for limited lateral excursion.  38 
C.F.R. § 4.150, DC 9905.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Loss of teeth due to loss of substance of the body of the 
maxilla or mandible without loss of continuity is rated under 
38 C.F.R. § 4.150, DC 9913.  Partial or full loss of the 
maxilla is rated under 38 C.F.R. § 4.150, DCs 9914 and 9915.

Ratings for malunion or nonunion of the maxilla provide for a 
noncompensable rating for slight displacement, a 10 percent 
rating for moderate displacement, and a 30 percent rating for 
severe displacement.  38 C.F.R. § 4.150, DC 9916.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

A February 2004 VA treatment note indicates that the Veteran 
complained of recurrent intractable pain of the right 
temporomandibular joint (TMJ) that had started two weeks 
prior.  On examination, the right TMJ was significantly 
tender to point palpation and there was crepitus palpable on 
active range of motion.  Examination of the oral cavity 
showed good dentition, and no masses or lesion in the floor 
of the mouth, base of the tongue, or oropharyngeal region.  
The Veteran was diagnosed as having significant TMJ pain 
secondary to crepitus of the right joint.  

The Veteran submitted a statement from her husband indicating 
that on a daily basis the Veteran had a clicking sound coming 
from her jaw as she spoke.  The Veteran's husband also 
indicated that there were moments when the Veteran's mouth 
froze and she had to pop it back into place, and that her jaw 
caused her pain and affected her ability to eat certain 
foods.

A September 2004 private magnetic resonance imaging (MRI) 
report indicates that the Veteran had complete interior 
dislocation of the right TMJ meniscus with partial anterior 
translation of the right mandibular condyle in the open mouth 
position, but that the meniscus was not recaptured in the 
open mouth position.  It also indicates that the Veteran's 
left TMJ demonstrated anterior subluxation of the left TMJ 
meniscus in the closed mouth position, and that there was 
normal translation and recapture of the meniscus in the open 
mouth position.

The Veteran was afforded a VA examination in March 2005.  At 
the time of the examination, the Veteran complained that she 
had difficulty eating, could not kiss her husband, had pain 
when she opens her mouth wide, had pain in cold weather, and 
that her jaw was locking.  

On examination, it was noted that her teeth were in excellent 
condition, oral soft tissues were normal, oral hygiene was 
excellent, and occlusion was of the normal class one 
configuration.  Mandibular range of motion was noted to be 
normal, with vertical opening approximately 38 to 40 mm, 
lateral excursions approximately 8 mm, and protrusive 
approximately 8 mm.  All motions of the mandible were noted 
to be smooth and unencumbered, there was no tenderness of the 
muscles of mastication, and no tenderness over the TMJs.  
Bilateral palpation and auscultation of the TMJs revealed 
normal joint sounds in all excursions.  On testing, 
orthopantomograph supplemented with an open mouth high ramus 
view to include the condyles, were interpreted as normal.  
Both condyles translated to the articular eminence or beyond, 
confirming normal bilateral joint movement.  It was noted 
that a fracture site of the maxilla, if it ever existed, 
could not be visualized, and that there was no bone 
abnormality of the maxilla, mandible, or contiguous 
structures.  The Veteran was diagnosed as having a normal 
dental examination and normal TMJ examination, with no 
clinical or radiographic evidence of TMJ disability, and no 
clinical or radiographic evidence of facial abnormality 
secondary to facial trauma.  It was noted that, by history, 
there was chronic facial and cerebral pain of unknown n 
etiology, not thought to be related to facial trauma and/or 
TMJs.

The Veteran was given another VA examination in October 2005.  
On physical examination, palpation of the TMJ showed clicking 
on the right side.  There was some subluxation of the joint 
but no dislocation upon repeated attempt, and it was tender 
to palpation on the right.  A computed tomography (CT) scan 
of the sinuses showed that there did not appear to be any 
structural abnormality of the TMJ.  The Veteran was diagnosed 
as having right TMJ dysfunction, as likely as not related to 
service.  

On an April 2007 VA examination, the Veteran was noted to 
have had a full complement of functional teeth in excellent 
condition, and a normal class one first molar occlusion.  
However, it was noted that the Veteran stated that when she 
is in a normal centric occlusion, she has pain in the right 
TMJ region and so she habitually closed in an anterior 
incisal edge to edge position, stating that the position was 
much more comfortable.  Oral hygiene was good.  The vertical 
mandibular opening was measured at 22 mm, with possible 
malingering noted.  Lateral excursion was measured at 4 to 5 
mm.  Bilateral palpation of the TMJs revealed normal 
translation of the TMJs bilaterally, bilateral auscultation 
revealed a slight click of the right meniscus in vertical and 
left lateral excursions, and there was slight crepitus of the 
left TMJ on the vertical excursion.  A panoramic radiograph, 
supplemented with an open mouth high ramus view and compared 
with previous films indicated considerable change in the 
right condylar head.  It was noted that the previous 
radiograph had an essentially normal appearance, and that the 
open mouth view obtained on examination indicated that the 
superior pole of the condyle was pointed with an abnormal 
appearance to the anterior aspect.  The VA examiner noted the 
September 2004 private MRI report.  The Veteran was diagnosed 
as having early bilateral TMJ disorder.  The examiner noted 
that it was not possible to state whether the TMJ disorder 
was a direct result of the Veteran's in-service facial 
injury, as service treatment records did not confirm a 
diagnosis of fracture or any reference to TMJs, and the 
Veteran's initial claim for a TMJ condition was almost 14 
years after her in-service injury. 

At the December 2007 Board hearing, the Veteran testified 
that her jaw disability affected her diet and ability to 
kiss.  She also testified that her jaw locked so that she had 
to pop it back into place, and that people around her could 
hear a clicking sound in her jaw.

The Veteran was afforded another VA examination in December 
2008.  At the time of that examination, the Veteran reported 
experiencing daily moderate pain in the location of the right 
TMJ.  On physical examination, there was no loss of bone of 
the maxilla, and no malunion or nonunion of the maxilla or 
mandible.  It was noted that inter-incisal range of motion 
was from 0 to 42 mm, range of right lateral excursion was 
from 0 to 8 mm, and range of left lateral excursion was from 
0 to 0 mm.  There were no evidence of osteomyelitis or 
osteoradionecrosis, no loss of bone of the hard palate, no 
tooth loss due to loss of substance of the body of the 
maxilla or mandible, and no speech difficulty.  It was noted 
that, when asked to move her jaw laterally, the Veteran moved 
8 mm to the right and 0 mm to the left, when asked to 
protrude her jaw she moved more than 8 mm in a straight 
forward motion, and when distracted she could freely move in 
all directions without limitations.  

After reviewing the claims folder, a VA oral surgeon 
indicated that there was no loss of teeth, no documented 
radiographic evidence to support the Veteran ever sustaining 
bony injury to the maxilla or zygoma bones, and no anatomic 
or historical relationship between the Veteran's clam of 
injury to the maxima (upper jaw) and her current complaints 
of TMJ problems, as TMJ is the articulation between the 
mandible (lower jaw) and the temporal bone (side of the 
skull).  The examiner noted that injures of the soft tissues 
overlying the upper jaw do not cause TMJ problems, and that 
the Veteran's current TMJ complaints had no relevance to her 
in-service trauma to the cheek.  The examiner also noted that 
the 2005 VA examiner had suggested malingering, and that 
during the VA examiner's evaluation in 2001 and again on the 
current examination the Veteran attempted to posture her jaw 
in an abnormal position purposely until she was distracted.  
The examiner also stated that there were no weakness of jaw 
muscles, no fatigability, no incoordination of jaw movements, 
and no pain on TMJ motion.  The Veteran was diagnosed as 
having a normal dental examination and normal right maxilla, 
with her right maxilla injury residuals having no significant 
effect on her usual occupation.  

After reviewing the record, the Board finds that the 
Veteran's residuals of an injury of the right maxilla do not 
warrant a disability rating in excess of 10 percent.

The record reflects no loss of teeth due to loss of substance 
of the body of the maxilla or mandible.  Additionally, it 
does not reflect malunion, nonunion, loss, osteomyelitis or 
osteoradionecrosis of the maxilla.  Thus, increased ratings 
under DC 9900 and DCs 9913-9916 are not warranted.

Furthermore, an increased rating under DC 9905 is not 
warranted.  On the VA examinations in March 2005 and December 
2008, the Veteran was noted to have had inter-incisal range 
of between 38 and 42 mm.  The Board notes that on the April 
2007 VA examination vertical mandibular opening was measured 
at 22 mm, but that possible malingering was also noted.  The 
Board also notes the comments of the December 2008 VA 
examiner that despite the Veteran's limitation of jaw motion 
during physical examination, when distracted she could freely 
move in all directions without limitations.  In light of all 
of the medical evidence, the Board finds that the Veteran's 
inter-incisal range is not limited to 21 to 30 mm, even 
considering additional functional loss due to pain, weakness, 
excess fatigability, incoordination, or other such factors.  
With respect to the limitation of lateral excursion noted on 
VA examinations, 10 percent is the highest rating available 
for lack of range of lateral excursion.  Thus, any such lack 
of lateral motion would not warrant an increased rating.

The Board furthermore notes the Veteran's contentions that 
her TMJ condition is a residual of her injury of the right 
maxilla.  The evidence regarding whether the Veteran's TMJ 
condition is a residual such injury is conflicting, as the 
December 2008 VA examiner opined that TMJ was not related to 
the Veteran's right maxilla injury, and the October 2005 VA 
examiner opined that TMJ dysfunction was as likely as not 
related to service.  However, even if TMJ is considered a 
residual of the Veteran's right maxilla injury, the Veteran's 
limited temporomandibular articulation does not approximate 
the criteria for a rating higher than 10 percent under DC 
9905.  Thus, even if the Veteran's TMJ condition is 
considered part of her current disability, an increased 
rating is not warranted.  

Therefore, the Board finds a preponderance of the evidence to 
be against the Veteran's claim for a disability rating higher 
than 10 percent for residuals of an injury of the right 
maxilla.  Consideration has been given to assigning a staged 
rating; however, at no time during the period in question has 
the Veteran's disability warranted a rating in excess of 10 
percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the Board has also considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b).  

The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, which involves a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board acknowledges the Veteran's contentions that her 
right maxilla injury residuals have interfered with her 
employment.  Indeed, the assigned rating of 10 percent 
reflects that the disability is productive of impairment in 
earning capacity.

However, there is no indication in the record that the 
average industrial impairment from her disability would be in 
excess of that contemplated by the assigned rating, as the 
manifestations of the Veteran's disability are contemplated 
by the schedular criteria, which contemplate limitation of 
jaw motion as well as pain and other such factors, in 
accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.10.  In 
addition, the record reflects that the Veteran has not 
required frequent hospitalizations, and there is no 
indication of marked interference with the Veteran's 
employment.

In sum, the Board has determined that there are no unusual or 
exceptional factors in this case warranting the referral of 
the claim for extra-schedular consideration.


							(CONTINUED ON NEXT PAGE)


ORDER

An increased rating for residuals of an injury of the right 
maxilla is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


